Motion Granted and Abatement Order filed February 6, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00748-CV
                                    ____________

                ESTATE OF HILDA M. BROOKS, DECEASED


                       On Appeal from the Probate Court
                            Galveston County, Texas
                      Trial Court Cause No. PR-0078656-A

                             ABATEMENT ORDER

      This appeal is from a judgment signed August 27, 2019. The clerk’s record
was filed October 10, 2019. On November 22, 2019, Tarris Woods filed a notice of
appeal in this court. See In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005) (holding a
court of appeals has jurisdiction over an appeal if the appellant timely files an
instrument in a bona fide attempt to invoke the appellate court's jurisdiction).

      Woods alleges he did not receive notice of the judgment until November 10,
2019. On December 19, 2019, Woods filed a motion to abate this appeal. No
response has been filed.
      Pursuant to Texas Rule of Civil Procedure 306a, Woods must provide a
written order signed by the trial court finding the date when appellant first either
received notice or acquired actual knowledge the judgment was signed. See Tex. R.
App. P. 4.2(c); see also LDF Construction, Inc. v. Texas Friends of Chabad
Lubavitch, Inc., 459 S.W.3d 720, 724 (Tex. App.—Houston [14th Dist.] 2015, no
pet.) (the date must be established by competent proof and included in a written
order signed by the trial judge).

      Accordingly, we order the case abated and remanded to the trial court for a
hearing and entry of an order finding the date when appellant first either received
notice or acquired actual knowledge that the order was signed. A supplemental
clerk’s record containing the trial court’s order shall be filed with the clerk of this
court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this Court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.